In consolidated proceedings (one in habeas corpus and one for support) the appeal is from an order of the Family Court, Westchester County, dated June 2, 1971, which granted respondent’s motion for a counsel fee. Order modified, in the exercise of discretion, by reducing the counsel fee award, inclusive of disbursements, from $2,025.24 to $1,800 and by reducing the installment payments accordingly. As so modified, order affirmed, without costs. In our opinion the fee awarded was excessive to the extent indicated herein. Hopkins, Acting P. J., Munder, Martuscello, Gulotta and Brennan, JJ., concur.